PER CURIAM.
Plaintiff, individually and as administrator of the estate of her minor children, appealed from the dismissal of her suit on an exception of no cause of action. Plaintiff-appellant has filed a motion in this court to dismiss the appeal' for the reason that the record contains no signed judgment.
Our examination of the record reflects the merit of plaintiff-appellant’s motion. There being no final judgment from which an appeal can be taken, the present appeal is premature and the motion is therefore sustained. The appeal is dismissed without prejudice and at plaintiffr-appellant’s cost.
Appeal dismissed.